Townsend, J.,
concurring specially. Numerous questions are presented by this bill of exceptions which it is unnecessary to decide. For example, the first term after the reversal of the defendant’s conviction was the third term after the indictment, and the question of whether special permission of the trial court was needed in order to file the demand arises. This amendatory act is in the language of Code § 27-1901 under which Judge Russell in Clay v. State, 4 Ga. App. 142 (60 S. E. 1028) stated that this should be considered as a “first term” demand, but that the opinion of the court was obiter and founded on obiter in other cited cases. When, however, this question is properly presented the writer speaking for himself alone is prepared to hold in accordance with the principles of law enunciated in these cases.
Secondly, the plaintiff in error earnestly seeks to make it appear that he was the victim of circumstances under which he was led to believe his case was to be called the next morning after the day in which he had been in court awaiting trial, was deliberately turned over to Federal authorities so that he could not be present and his case could not be tried and his demand for trial *524was thus rendered unavailing without any fault on his part. The writer also when this question is properly presented is prepared to take the position that when a defendant who has an indictment pending against him and has filed a demand for trial is turned over to the Federal authorities and the demand for trial is attempted to be defeated in this manner, that the demand nevertheless will remain effective.
It is unnecessary to decide these questions. In Roebuck v. State, 57 Ga. 154 (3), it is stated: “A mere recital in a motion for discharge presented by counsel, and which the superior court refused to grant, with no verification of the recital in the bill of exceptions or elsewhere in the record, is not sufficient evidence that there was a jury at the second of the two terms.” Here, under a similar state of the record, there is no showing that there was a jury empaneled at either term. The paper denominated an amendment to the bill of exceptions, signed only by counsel, dated after the certification of the bill of exceptions, and containing no certification by the trial court, is a nullity and cannot be considered as evidencing the truth of the statements therein contained.
Since the record here fails to show that juries were empaneled at the term at which the demand was made and at the next succeeding term, I concur in the judgment of affirmance which holds the demand to be ineffective.